     Case 2:20-cv-10156-DMG-MAA Document 26 Filed 05/06/21 Page 1 of 5 Page ID #:112




 1     BRIAN M. BOYNTON
       Acting Assistant Attorney General,
 2     Civil Division
       BRIGHAM BOWEN
 3     Assistant Branch Director,
       Federal Programs Branch
 4     STUART J. ROBINSON
       CA Bar No. 267183
 5     Senior Counsel
       Civil Division, Federal Programs Branch
 6     United States Department of Justice
       450 Golden Gate Ave., San Francisco, CA 94102
 7     Tel. (415) 436-6635
       Fax (415 436-6632
 8     Email: stuart.j.robinson@usdoj.gov

 9     Attorneys for Defendants
       [Additional counsel on following page]
10
                         UNITED STATES DISTRICT COURT
11
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                  WESTERN DIVISION
13
         Behzad Ferdows and Mehrzad                No. 2:20-cv-10156-DMG-MAA
14     Ferdows,
                                                   Stipulation to Extend Time to Respond to
15                                   Plaintiffs,   Complaint; Declaration of Stuart J.
                                                   Robinson; and [Proposed] Order
16                      – v. –
                                                   Current response date: May 13, 2021
17       Office of Foreign Assets Control          New response date: May 27, 2021
       and Bradley T. Smith, in his official
18     capacity as Acting Director of the          Honorable Dolly M. Gee
       Office of Foreign Assets Control,           United States District Judge
19
                                    Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:20-cv-10156-DMG-MAA Document 26 Filed 05/06/21 Page 2 of 5 Page ID #:113




 1     KYLE P. SCHNEBERG (SBN 239325)
       SCHNEBERG LAW PC
 2     3828 W. Carson St., Ste. 100
       Torrance, CA 90503
 3     Telephone Number: (310) 359-9090
       Fax Number: (310) 873-3039
 4     Email Address: kyle@schneberglaw.com
 5     ERICH C. FERRARI (DC SBN 978253, Pro Hac Vice Application Pending)
       FERRARI & ASSOCIATES
 6     1455 Pennsylvania Ave., NW, Suite 400
       Washington, D.C. 20004
 7     Telephone Number: (202) 280-6370
       Fax Number: (877) 448-4885
 8     Email Address: ferrari@falawpc.com
 9     Attorneys for Plaintiffs Behzad Ferdows and Mehrzad Ferdows
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
     Case 2:20-cv-10156-DMG-MAA Document 26 Filed 05/06/21 Page 3 of 5 Page ID #:114




 1           IT IS HEREBY STIPULATED by and between the parties, through their
 2     counsel, subject to the Court’s approval, that Defendants may have a fourteen (14)
 3     day extension of time, up to and including May 27, 2021, within which to answer,
 4     plead or otherwise respond to the initial complaint. The reasons for this
 5     Stipulation are set forth in the Declaration of Stuart J. Robinson.
 6           This is Defendants’ third request for a continuance of the deadline to file a
 7     responsive pleading. No other deadlines have been set in this case.
 8           WHEREFORE, the parties respectfully submit this Stipulation to the Court
 9     for its approval.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
     Case 2:20-cv-10156-DMG-MAA Document 26 Filed 05/06/21 Page 4 of 5 Page ID #:115




 1         Dated: May 6, 2021                     /s/
                                              KYLE P. SCHNEBERG (SBN 239325)
 2                                            SCHNEBERG LAW PC
                                              3828 W. Carson St., Ste. 100
 3                                            Torrance, CA 90503
                                              Telephone Number: (310) 359-9090
 4                                            Fax Number: (310) 873-3039
                                              Email Address: kyle@schneberglaw.com
 5
                                              ERICH C. FERRARI (DC SBN 978253, Pro
 6                                            Hac Vice Application Pending)
                                              FERRARI & ASSOCIATES
 7                                            1455 Pennsylvania Ave., NW, Suite 400
                                              Washington, D.C. 20004
 8                                            Telephone Number: (202) 280-6370
                                              Fax Number: (877) 448-4885
 9                                            Email Address: ferrari@falawpc.com
10                                            Attorneys for Plaintiffs Behzad Ferdows and
                                              Mehrzad Ferdows
11
           Dated: May 6, 2021
12                                            BRIAN M. BOYNTON
                                              Acting Assistant Attorney General,
13                                            Civil Division
14                                            BRIGHAM BOWEN
                                              Assistant Branch Director
15                                            Civil Division, Federal Programs Branch
16                                               /s/ Stuart J. Robinson1
                                              STUART J. ROBINSON
17                                            Senior Counsel
18                                            Attorneys for Defendants
19
20
21
22
23
24
25
       1
26      Pursuant to Local Rule 5-4.3.4(2), the filer attests that all signatories listed, and
       on whose behalf the filing is submitted, concur in the filing’s content and have
27
       authorized the filing.
28
                                                  4
     Case 2:20-cv-10156-DMG-MAA Document 26 Filed 05/06/21 Page 5 of 5 Page ID #:116




 1                       DECLARATION OF STUART J. ROBINSON
 2           I, STUART J. ROBINSON, do hereby declare and state as follows:
 3           1.      I am a Senior Counsel with the U.S. Department of Justice, Civil
 4     Division, Federal Programs Branch, and I represent Defendants in this action.
 5           2.      Defendants must answer the Complaint or file a dispositive motion by
 6     May 13, 2021.
 7           3.      The parties have engaged in ongoing discussions about possible ways
 8     to resolve the instant case, as well as a related case before another district court,
 9     without the need for additional litigation.
10           4.      The parties believe these discussions have been productive and
11     require additional time to continue their dialogue.
12           5.      An extension will thus help preserve the resources of the parties and
13     this Court.
14           6.      This is the third request for a continuance of the deadline to file a
15     responsive pleading.
16           I declare under penalty of perjury that the foregoing is true and correct.
17           Executed on May 6, 2021.
18                                             /s/ Stuart J. Robinson
                                             STUART J. ROBINSON
19                                           Senior Counsel
20
21
22
23
24
25
26
27
28
                                                     1
